IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 87 WM 2019
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 RAHMAEL SAL HOLT,                           :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Application for Extraordinary

Relief Pursuant to King’s Bench Jurisdiction is DENIED.